Citation Nr: 0019163	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-50 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
December 1968. 

The veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court).  By a Memorandum Decision in July 
1999, the Court vacated the Board's February 1998 decision 
and remanded the case to the Board for readjudication, 
holding that, although the Board noted that the veteran 
received an income from his business in 1996, it failed to 
provide adequate reasons or bases regarding whether the 
veteran received an income in 1997 and its relevance to the 
increased rating claim, in light of his hearing testimony in 
January 1997 that he had not received in an income for the 
past three weeks.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms including anger, 
hypervigilance, and difficulty but not inability for 
establishing and maintaining effective work and social 
relationships, and without symptoms which interfere with 
routine activities or affect the ability to function 
independently; more than considerable social and industrial 
impairment is not demonstrated. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. Part 4, 4.130, Diagnostic Code 9411 
(1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability establishes a well- 
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1996). 

Factual Background

On Veterans Affairs (VA) examination in June 1991, the 
examiner found the veteran to be hypervigilant, with an 
increased startle response, low-grade auditory 
hallucinations, and repressed rage.  The veteran stated that 
he never received psychotherapy or psychiatric medication, 
but did complete an eighteen-week course at the VA.  He 
recently had to sell his home to pay medical bills related to 
a motor vehicle accident.  The veteran also stated that he 
owned a tile company.  The Axis I diagnosis was moderately 
severe PTSD.  The Axis III diagnosis was status post closed 
head trauma and coma, by history (November 1990); status post 
sucking chest wound, circa 1990.  The Axis IV severity of the 
psychosocial stressors was code 3, mild; economically-related 
financial pressure and internal pressure of PTSD.  The Axis V 
highest level of adaptive functioning in the past year was 
Code IV, fair.  In association with the veteran's record of 
service in Vietnam, including receipt of the Combat 
Infantrymen Badge, he was service-connected for PTSD, 
evaluated as 10 percent disabling. 

A psychiatric VA examination conducted in June 1993 revealed 
the veteran had nightmares four times a week, night sweats, 
daily intrusive thoughts of Vietnam, flashbacks, and 
survivors guilt, and was attending domestic violence group 
therapy for hitting his girlfriend.  The veteran reported he 
was no longer fully employed because he lost his tile 
business due to the economy, but picked up odd jobs, such as 
bounty hunting.  He stated that he was attempting to start an 
international trading company.  The veteran reported that he 
enjoyed that work because the "high" involved in hunting 
down wanted men reminded him of Vietnam.  He also stated that 
his PTSD was about the same as it was during the time of his 
June 1991 examination.  The Axis I diagnoses were PTSD, 
moderately severe; alcohol abuse, in moderate remission; 
cocaine abuse, in remission; opium use, by history, not since 
Vietnam; and marijuana use, by history.  The Axis IV severity 
of the psychosocial stressors was code three, moderate; 
financial problems, nightmares, and daily intrusive thoughts 
about Vietnam.  The Axis V GAF was 70, last year 70.  

The RO received lay statements from the veteran's brother and 
sister in May 1996 who reported, in essence, that fighting 
continued to be a way of life for the veteran after Vietnam 
and that he continued to experience anger.  It was noted that 
he had moved from place to place and job to job.  His sister 
opined that her brother has not learned how to live with the 
Vietnam War.  She also stated that the veteran had difficulty 
dealing with a number of other crises, such as the near death 
of his father due to stabbing, the post war loss of many of 
his comrades in arms due to drug abuse and suicide, the loss 
of his business after a motor vehicle accident and the death 
of his mother two years ago.  A May 1996 statement from a 
comrade-in-arms, who stated that he is rated 100 percent 
disabled due to service-connected PTSD, substantiated the 
veteran's combat history and experiences and noted that they 
still shed tears over their fallen comrades when they get 
together.  Finally, a June 1996 statement from the veteran's 
father reported similar post Vietnam observations. 

A June 1996 statement from the veteran's private licensed 
clinical social worker (LCSW) revealed the veteran had 
attended a domestic violence perpetrators program in 1994 and 
later received individual counseling for grief and loss, 
associated with the death of his mother.  The veteran had 
reportedly sought treatment in April 1996 for complaints 
including difficulty controlling anger, anxiety, and 
suspiciousness. 

The examiner on psychiatric VA examination dated in July 1996 
reported that the veteran spoke in rapid fashion and 
exhibited poor judgment and insight, emotional blunting and 
avoidance behavior.  The examiner reported the veteran was 
abusive in work and personal relationships.  He was seeing a 
therapist and refused to take anger control medications.  The 
veteran reported he had serial girlfriends and had been 
jailed four times in the past five years for assault and 
spousal abuse.  The examiner noted that the veteran was 
apprehensive and quite tense and carried a knife tucked in 
the back of his pants at all times and during the 
examination.  The veteran reported earnings decreased by 
approximately $40,000 in 1994 and 1995.  The Axis I diagnoses 
were PTSD alcohol abuse in moderate remission, cocaine abuse 
in remission, opium, in the past, in remission, and marijuana 
by history, allegedly in remission.  The Axis IV stressors 
were Code six, catastrophic, intrusive thoughts, flashbacks, 
nightmares, rage; and four jail terms in five years for 
violent behavior.  The Axis V GAF was 60, last year at this 
time 60.  

The RO received an August 1996 report from the veteran's 
private LCSW which included observations that the veteran 
conducted his intimate relationships as though he was in the 
jungle, taking control and becoming the leader.  It was 
reported by history that the veteran had many jobs and had 
not been able to settle down with one for a length of time.  
The veteran reported that he did best when he worked by 
himself and had quit many jobs because of feeling 
uncomfortable around others.  Sleep disturbances and 
difficulty in intimate relationships due in part to distrust 
and anger were documented.  The therapist commented that the 
veteran had managed to function, though not at a high or 
comfortable level. 

The veteran submitted his 1996 tax return which showed a 
business gross income of $18,951 reduced by expenses of 
$18,609, for a net of $342.  Among the listed business 
expenses was a deduction for 19,851 miles driven for business 
purposes for the year.  

By an August 1996 rating decision, the veteran's rating for 
PTSD was raised to 30 percent, effective from May 1996.  

The report of the January 1997 psychiatric VA examination 
reflects that the veteran did not respond well to 
confrontation or criticism and indicated that he had been in 
many fights.  Over the past year, the veteran had been in 
approximately 20 verbal fights and four to five physical 
fights.  Additional questions about symptoms revealed that 
the veteran's bad dreams occurred in clusters and were 
related to daily situational stress, including images such as 
running, trying to help people in combat, and political 
takeovers.  The veteran reported he hit the ground at a party 
when a soda compressor went off and socialized less and less.  
The veteran reported that he worked fairly regularly, and had 
a history of working as a detective/investigator/automobile 
repossessor and had earned sometimes $10,000 and apparently 
in 1996, $50,000.  He also stated that in the past year, he 
earned about $18,000.  The veteran surfed, watched 
television, and lifted weights in his free time.  He was able 
to do his own cooking, cleaning, and shopping.  The examiner 
reported that at times during the interview the veteran 
appeared somewhat sad and mildly tense. 

Formal mental status testing revealed the veteran was able to 
recall the street address at three minutes; and, at five 
minutes the veteran incorrectly reported the address; the 
veteran could not recall what he had for breakfast.  The 
veteran correctly interpreted 3 proverbs, and 5 minutes later 
was able to repeat 2 of them.  Judgment appeared to be 
generally intact.  No further mental tests were recommended.  
The Axis I diagnoses were PTSD, intermittent explosive 
disorder, alcohol abuse, in partial remission; drug abuse, 
possibly in remission.  The Axis II diagnosis was mixed 
personality disorder.  The Axis IV severity of the 
psychosocial stressors was moderately severe three to four.  
The Axis V GAF was fair to poor, 55 over the last year; fair 
at the present, 55.

At a January 1997 personal hearing, the veteran testified 
that he was easily agitated and angered, losing his temper 
three times a day.  See hearing transcript (T.) at 5, 7.  
Further, he testified that people were generally afraid of 
him, including his former spouses.  (T. at 8-9).  He 
testified that he is afraid to sleep, especially when he is 
stressed because he knows he is going to have bad dreams.  
(T. at 10, 20).  He also testified that he has acquaintances.  
(T. at 11, 19).  He stated that he occasionally loses time, 
for example, when standing under palm trees in the rain, 
which recalled the odors of Vietnam.  (T. at 13).  The 
veteran testified that he did not enjoy the company of others 
and did not like crowds.  (T. at 15).  His work was 
reportedly sporadic.  (T. at 14.).  He worked bounty hunting 
for a long time, which he was still presently doing.  He 
repossessed cars, but this undertaking was "so hot and cold.  
One time you can do well, and the next minute you are poor 
for months."  Id.  When asked whether he received a constant 
income from his job, the veteran replied that it has been 
three weeks since he had received any money.  Id.  When 
questioned, he agreed that essentially, he may have 
experienced a loss of feeling for people generally.  (T. at 
18).  The veteran testified that he slept with a pistol and a 
shotgun.  (T. at 20).  During the day he carried a knife 
everywhere.  Id. 

The last time he had gainful employment was 1974-1980 when he 
owned his own business.  (T. at 23).  He testified that he 
made $15,000 not $50,000 in 1996.  (T. at 30-31).  He 
testified that he has a bachelors degree in police science 
but cannot put up with authority like in the military or in 
an establishment.  (T. at 13-14).  He testified that he had 
worked as a bounty hunter, private investigator, and car 
repossessor; the income from these jobs was not steady.  (T. 
at 14, 24).  Further, he testified that he could work for 
somebody else if they let him go into the field by himself or 
let him work alone; he has had 15-20 jobs since the military 
and always banged heads with the person in control.  (T. at 
25-26).  He testified that he had difficulty remembering and 
had been writing things down.  (T. at 25).  He testified that 
he was neither taking medications nor was he seeing a 
psychiatrist.  (T. at 27, 31). 

By a February 1997 rating decision, a 50 percent evaluation 
was granted for PTSD, effective from May 1996. 

An attorney who described himself as a close friend of the 
veteran since high school and former employer reported in 
November 1997 that he had observed a marked deterioration in 
the veteran's physical and mental status over the past two 
years.  Specifically, he noted that for no explainable 
reason, the veteran was very tired, ill and had a problem 
with short-term memory loss.  He and the veteran agreed that 
the veteran had difficulty performing a work load with any 
consistency.  

Analysis

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities (Rating Schedule).  
38 U.S.C.A. 1155; 38 C.F.R. Part 4, 4.1.  Different 
diagnostic codes identify various disabilities.  38 C.F.R. 
Part 4.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
4.1, 4.10. 

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  38 C.F.R. 4.130.  The 
principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders Rating Schedule contemplates those abnormalities of 
conduct, judgment, and emotional reactions which produce 
impairment of earning capacity.  38 C.F.R. 4.129.  In 
particular, two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Id.  Therefore, repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Id.  Ratings are assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  Id.  When there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 4.7 (1999). 

The Board notes that the veteran has been diagnosed with 
several nonservice-connected psychiatric conditions.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  When it is 
not possible to separate the effects of a service-connected 
condition from non-service-connected conditions, "VA 
regulations at 38 C.F.R. § 3.102 . . . clearly dictate that 
such signs and symptoms be attributed to the service-
connected condition."  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  As there is no medical evidence of record 
separating the effects of the veteran's service-connected 
condition from the non-service-connected conditions, all his 
psychiatric manifestations will be attributed to his service-
connected condition.

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders, was amended and re-designated as 38 C.F.R. 4.130.  
61 Fed. Reg. 52,700 (Oct. 8, 1996).  The veteran has had 
examinations and been rated under both sets of applicable 
rating criteria for psychiatric disabilities.  The RO has 
considered the veteran's claim under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas, as the 
revised regulations were not lawfully effective.  Therefore, 
although evidence dated both before and after the change in 
the regulatory criteria must be considered, before November 
7, 1996, the Board may only apply the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply the version more favorable to the veteran.  See DeSousa 
v. Gober, 10 Vet. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (Apr. 10, 2000)

The criteria formerly provided that a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms reliability and flexibility levels are so reduced to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to retain employment.  A 100 percent evaluation 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected so as to result in 
the virtual isolation of the veteran and his disturbed 
thought or behavioral processes associated with daily 
activities such as panic and explosions of aggressive energy 
result in a profound retreat from mature behavior so as to 
affect the veteran that he is demonstrably unable to obtain 
or retain employment.  Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings.  38 C.F.R. 4.132, DC 
9411, note (1) (1996). 

The new criteria provide that a 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long term memory; impaired judgment; and impaired 
abstract thinking; disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is in order if 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The 100 
percent evaluation is in order if there is total occupational 
and social impairment.  61 Fed. Reg. 52,700 (Oct. 8, 1996). 

Upon review of the above-discussed old and new schedular 
criteria and the evidence of record, the Board concludes that 
under the applicable criteria, the assigned 50 percent rating 
is appropriate.  As demonstrated by clinical findings in the 
1997 VA examination, symptomatology associated with PTSD 
include interruption of sleep cycles, bad dreams which occur 
in clusters related to daily situational stress, variable 
concentration, short-term memory disturbance and intrusive 
recollections of his traumatic experiences in service.  The 
veteran has also reported that he prefers to work alone, and 
it has been noted that he generally must be in control.  He 
has difficulty maintaining intimate relationships and 
recently, his work has been described as sporadic.  Upon 
comparing the veteran's current symptomatology with the 
Rating Schedule, the evidence establishes that impairment 
attributable to his PTSD is commensurate with a 50 percent 
rating under both the old and the new criteria. 

Under the old criteria, the veteran's impairment may be 
described as considerable, in light of the findings addressed 
above.  In accordance with the new criteria, the Board points 
out that several of the factors enumerated at the 50 percent 
level are absent, such as panic attacks, difficulty 
understanding complex commands, and impaired judgment.  As 
illustrated through references to the veteran's preference to 
working alone and to his difficulty in maintaining intimate 
relationships and involvement in fights, the record 
establishes that has difficulty maintaining effective work 
and social relationships.  Accordingly, a 50 percent 
evaluation adequately addresses the veteran's degree of 
impairment attributable to PTSD. 

Further, the record shows that the criteria required for a 70 
percent rating are not met.  The veteran maintains a 
relationship with his family, girlfriends, and several other 
friends as noted in various statements, for example, and 
other instances in the record reflect that he socializes to 
some degree.  Further, while not at a high level, as defined 
by his LCSW, he has been able to function in spite of his 
PTSD symptomatology.  The record shows that the veteran has 
managed his own business in the past and currently is able to 
pursue other jobs and remain active.  The Board also notes 
that the veteran's latest GAF score was 55.  "A 55-60 rating 
indicates 'moderate difficulty in social, occupational, or 
school functioning.'"  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), quoting Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  In view of the 
aforementioned, the evidence does not establish severe social 
and industrial impairment.  38 C.F.R. 4.132, Diagnostic Code 
9411 (1996). 

In addition, the veteran was oriented to time, place and 
person, and his intellectual functioning appeared to be 
average.  On recent examination, his judgment appeared to be 
generally intact.  In addition, the Board stresses that in 
1997, the examiner expressly stated that the veteran showed 
no evidence of psychotic content or process in his thinking 
and communication.  The record does not reflect evidence of 
suicidal or homicidal ideation or evidence of delusions or 
hallucinations.  There is no demonstration in the record of 
deficiencies in most areas due to symptoms such as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
neglect of personal appearance and hygiene.  The recent VA 
examiner described the veteran's functional ability as fair 
at time of examination.  

The Board stresses that as of late 1996, the veteran received 
an income from a business, does his own cooking, cleaning and 
shopping, recreates surfing and attends psychiatric 
counseling without psychotherapeutic medications.  The Board 
also notes that the veteran has experienced a decrease in his 
income recently but, according to the veteran's hearing 
testimony discussed above, the veteran attributed the 
decrease to the variability of his chosen professions, not to 
any increased symptomatology caused by his PTSD.  Previously, 
the veteran lost a home and a tile company due to the economy 
and a motor vehicle accident, respectively.  In addition, the 
veteran's friend and former employer stated that the veteran 
has difficulty in maintaining a consistent workload but noted 
that this problem is the result of a combination of physical 
and mental problems.  

In light of the clinical findings of record, particularly 
those noted above, the criteria for a 70 percent evaluation 
is also not met under the revised schedular criteria.  61 
Fed. Reg. 52,700 (Oct. 8, 1996). 

In view of the foregoing, the Board concludes that the 
symptoms associated with the veteran's PTSD disability are 
consistent with a 50 percent evaluation.  See Diagnostic Code 
9411.  The Board stresses that the evidence, as discussed 
above, does not reflect that the veteran's PTSD more nearly 
approximates the criteria required for a 70 percent 
evaluation.  The provisions of 38 C.F.R. 4.7 are not for 
application.    

Upon consideration of the factors enumerated above, 
impairment beyond that contemplated by the veteran's current 
rating has not been shown.  The Board notes that the 
provisions of 38 U.S.C.A. 5107(b) are also not for 
application in this case, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  An increased rating, therefore, is not warranted. 

Further, the evidence of record does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment, frequent 
periods of hospitalizations or regular treatment, or the use 
of regular medication as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (1999). 



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

